 

EXECUTION VERSION

Exhibit 10.122

AMENDMENT NUMBER ONE

to the

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

dated as of January 22, 2016

among

BARCLAYS BANK PLC

and

PENNYMAC CORP.

and

PENNYMAC HOLDINGS, LLC

and

PENNYMAC MORTGAGE INVESTMENT TRUST

This AMENDMENT NUMBER ONE (this “Amendment”) is made as of this 31th day of
August, 2016, by and among Barclays Bank PLC (the “Lender”), PennyMac Mortgage
Investment Trust (the “Guarantor”), PennyMac Holdings, LLC (“Holdings”) and
PennyMac Corp. (“PCM” and, together with Holdings, the “Borrowers”), and amends
that certain Amended and Restated Loan and Security Agreement, dated as of
January 22, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Loan Agreement”), by and among the Lender, the Guarantor and
the Borrowers.

WHEREAS, the Lender, the Guarantor and the Borrowers have agreed to amend the
Loan Agreement as more particularly set forth herein.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and for the mutual covenants herein contained,
the parties hereto hereby agree as follows:  

SECTION 1.Amendments. Effective as of the date hereof:

(a) Section 1.1 of Schedule I the Loan Agreement is hereby amended by deleting
the defined term “Bail-In Action” in its entirety and replacing such term with
the following:

“Bail-In Action” means the exercise by the Bank of England (or any
successor  resolution authority) of any write-down or conversion power existing
from time to time (including, without limitation, any power to amend or alter
the maturity of eligible liabilities of an institution under resolution or amend
the amount of interest payable under such eligible liabilities or the date on
which interest becomes payable, including by suspending payment for a temporary
period and together with any power to terminate and value transactions) under,
and exercised in compliance with, any laws, regulations, rules or requirements
in effect in the United Kingdom relating to the transposition of the European
Banking Recovery and Resolution Directive as amended from time to time,
including but not limited to, the Banking Act 2009 as amended from time to time,
and the instruments, rules and standards created thereunder, pursuant to which
our obligations (or those of our affiliates) can be reduced (including to zero),
cancelled or converted into shares, other securities, or other obligations of
ours or any other person.

(b) Section 1.1 of Schedule I the Loan Agreement is hereby amended by deleting
the defined term “Maturity Date” in its entirety and replacing such term with
the following:

“Maturity Date” means December 2, 2016.

(c) Section 1.1 of Schedule I the Loan Agreement is hereby amended by deleting
the defined terms “Bail-In Legislation,” “EEA Financial Institution,” “EEA
Member Country,” “EEA Resolution Authority,” “EU Bail-In Legislation Schedule,
“Write-Down and Conversion Powers” in their entirety.

1

65037.000114 EMF_US 61805064v5

--------------------------------------------------------------------------------

 

(d) Section 11.16 of the Loan Agreement is hereby amended by deleting the
section in its entirety and replacing it with the following:

11.16. Contractual Recognition of Bail-In. You acknowledge and agree that
notwithstanding any other term of this Agreement or any other agreement,
arrangement or understanding with us, any of our liabilities, as the Bank of
England (or any successor resolution authority) may determine, arising under or
in connection with this Agreement may be subject to Bail-In Action and you
accept to be bound by the effect of:

(a) any Bail-In Action in relation to such liability, including (without
limitation):

(i) a reduction, in full or in part, of any amount due in respect of any such
liability;

(ii) a conversion of all, or part of, any such liability into shares or other
instruments of ownership that may be issued to, or conferred on, you; and

(iii) a cancellation of any such liability; and

(b) a variation of any term of this Agreement to the extent necessary to give
effect to Bail-In Action in relation to any such liability.

SECTION 2.Fees and Expenses.  Borrowers agree to pay to Lender all fees and out
of pocket expenses incurred by Lender in connection with this Amendment,
including all reasonable fees and out of pocket costs and expenses of the legal
counsel to Lender incurred in connection with this Amendment, in accordance with
Section 10.01 of the Loan Agreement.

SECTION 3.Defined Terms.  Any terms capitalized but not otherwise defined herein
shall have the respective meanings set forth in the Loan Agreement.

SECTION 4.Limited Effect.  Except as amended hereby, the Loan Agreement shall
continue in full force and effect in accordance with its terms.  Reference to
this Amendment need not be made in the Loan Agreement or any other instrument or
document executed in connection therewith, or in any certificate, letter or
communication issued or made pursuant to, or with respect to, the Loan
Agreement, any reference in any of such items to the Loan Agreement being
sufficient to refer to the Loan Agreement as amended hereby.

SECTION 5.Representations. In order to induce Lender to execute and deliver this
Amendment, each of the Borrowers and the Guarantor hereby represent to Lender
that as of the date hereof, (i) each of the Borrowers and the Guarantor are in
full compliance with all of the terms and conditions of the Facility Documents
and remains bound by the terms thereof, and (ii) no default or event of default
has occurred and is continuing under the Facility Documents.

SECTION 6.Governing Law.  This Amendment and the rights and obligations of the
parties hereunder shall be construed in accordance with and governed by the laws
of the State of New York, without regard to principles of conflicts of laws
(other than Sections 5-1401 and 5‑1402 of the New York General Obligations Law
which shall be applicable).

SECTION 7.Counterparts.  For the purpose of facilitating the execution of this
Amendment, and for other purposes, this Amendment may be executed simultaneously
in any number of counterparts.  Each counterpart shall be deemed to be an
original, and all such counterparts shall constitute one and the same
instrument.  The parties intend that faxed signatures and electronically imaged
signatures such as .pdf files shall constitute original signatures and are
binding on all parties. The original documents shall be promptly delivered, if
requested.

SECTION 8.Miscellaneous.

(a)This Amendment shall be binding upon the parties hereto and their respective
successors and assigns.

- 2 -

--------------------------------------------------------------------------------

 

(b)The various headings and sub-headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or the Loan Agreement or any provision hereof or thereof.

 

[REMAINDER OF THIS PAGE LEFT INTENTIONALLY BLANK]

 

 

- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Lender, the Guarantor and the Borrowers have each caused
their names to be duly signed to this Amendment by their respective officers
thereunto duly authorized, all as of the date first above written.

 

BARCLAYS BANK PLC,

as Lender

 

 

 

By:

 

/s/ Ellen Kiernan

Name:

 

Ellen Kiernan

Title:

 

Director

 

 

 

PENNYMAC CORP.,

as a Borrower

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

PENNYMAC HOLDINGS, LLC,

as a Borrower

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

 

 

PENNYMAC MORTGAGE
INVESTMENT TRUST,

as Guarantor

 

 

 

By:

 

/s/ Pamela Marsh

Name:

 

Pamela Marsh

Title:

 

Managing Director, Treasurer

 

Amendment Number One to A&R Loan Agreement